Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Perry Wayne Jerden, Appellant                         Appeal from the 402nd Judicial District
                                                      Court of Wood County, Texas (Tr. Ct. No.
No. 06-13-00226-CR         v.                         21-398-2011). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Perry Wayne Jerden, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED OCTOBER 30, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk